Citation Nr: 1722285	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 1, 2009. 

2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine since October 1, 2009. 

3. Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy since January 18, 2017. 

4. Entitlement to an initial evaluation in excess of 10 percent for glaucoma of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2008 and June 2009 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and Waco, Texas. 

These claims were remanded for further development in December 2016. 

A February 2017 rating decision was issued granting a 10 percent rating for radiculopathy of the right lower extremity since January 18, 2017. 

A supplemental statement of the case (SSOC) was issued in February 2017 further denying the claims. 


FINDINGS OF FACT

1. Prior to May 22, 2009, the Veteran's lumbar spine strain with degenerative changes has been confirmed by X-ray and has been manifested primarily by limitation of forward flexion to no less than 75 degrees with an overall range of motion of 235 degrees.   

2. Since May 22, 2009, the Veteran's lumbar spine strain with degenerative changes has been confirmed by X-ray and has been manifested primarily by limitation of forward flexion to no less than 45 degrees with pain, with an overall range of motion of no less than 160 degrees.   


3. The Veteran's right lower extremity radiculopathy was productive of no more than mild impairment since January 18, 2017. 

4. The Veteran's chronic right eye glaucoma requires constant medication.  Clinical findings show corrected visual acuity of 20/40 or better bilaterally and a unilateral right eye superior and inferior visual defect; but no diplopia.  


CONCLUSIONS OF LAW

1. Prior to May 22, 2009, the criteria for a rating in excess of 10 percent for lumbar spine strain with degenerative changes were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5242 (2016).  

2. Prior to May 22, 2009, the criteria for a rating in excess of 20 percent for lumbar spine strain with degenerative changes were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5242 (2016).  

3. The schedular criteria for a rating in excess of 10 percent for right lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

4. The criteria for an evaluation in excess of 10 percent for chronic right eye open angle glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002, 2015); 38 C.F.R. §§ 4.1, 4.7, 4.84a, Diagnostic Codes 6013-6078 (2007,2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.

All three claims stem from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated the with claims file.  Available VA and private treatment records are of record. The Veteran has not identified any additional records that should be attained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

There has also been substantial compliance with the December 2015 remand directives. The spine disability claim was remanded for a new examination that tested the Veteran's disability for pain on active and passive motion as well as weight-bearing and non-weight bearing. This was conducted in January 2017. Moreover, the claim was remanded for a Goldmann eye chart and a new overall eye exam. This was conducted in January 2017. There has been substantial compliance with remand directives. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Lumbar Spine Disorder

The Veteran's lumbar spine degenerative disc disease is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 10 percent rating is warranted when forward flexion is greater than 60 degrees but not greater than 85 degrees or the combined range of motion is greater than 120 degrees but not greater than 235 degrees. A 20 percent rating is warranted when forward flexion of the lumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the cervical spine is not greater than 120 degrees.  A 40 percent rating is assigned when there is forward flexion of the lumbar spine is less than 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine.

If functional loss is alleged due to pain, or if the service-connected disability involves a joint rated on limitation of motion, the Board must consider whether a higher rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

	a. 10 percent prior to October 1, 2009

The Veteran has been diagnosed with herniated nucleus pulposus status post disc replacement since 2007. In 2008, the Veteran reported pain but had a repeated x-ray that was negative for significant abnormalities.  

The Veteran had a VA examination in January 2008. He reported that his condition had existed for two years and that he had stiffness in his back that caused tightness in his stomach and weakness with the inability to lift more than 15 lbs. due to pain. He reported no incapacitation. An examination revealed no evidence of radiating pain on movement, no tenderness or muscle spasm, a negative straight leg raise test bilaterally and no ankylosis. Forward flexion was 75 degrees with pain occurring at 75 degrees. His overall range of motion was 230 degrees. There were no signs of IVDS. 

Based on this finding, the Veteran's symptoms do not warrant a rating higher than 10 percent due to the finding that his forward flexion was 75 degrees. Moreover, there are no significant findings of functional loss that would necessitate a higher rating.

	b. 20 percent after October 1, 2009

At the October 2009 VA examination, the Veteran reported lower back pain with right-sided radiculopathy.  HE reported having to take two days off of work in the past year due to pain. Forward flexion was 60 degrees with pain occurring at 45 degrees. The VA examiner estimated that the Veteran would have range of motion limitation during flare ups and repetitive use at up to 45 degrees of forward flexion. 
 
At the May 2013 VA examination, the Veteran reported a constant 7/10 pain with exacerbations to 10/10 two to three times a week that make him unable to bend, lift or stand for prolonged periods of pain. He denied radicular symptoms, ER visits or sick calls. He had a forward flexion of 90 or greater. Despite the Veteran's reports of pain, there were no objective evidence of painful motion during range of motion testing. The overall range of motion was 190 degrees. There was no decreased range of motion in repetitive use testing. Functional loss was documented as less movement than normal. There was no IVDS or incapacitating episodes. 

At the January 2017 VA examination, the Veteran reported flare ups that happen 4-5 times a year and he reported having to shift when sitting after 10-15 minutes. The Veteran had a forward flexion of 60 degrees and an overall range of motion of 160 degrees. There was pain noted on examination that caused functional loss and evidence of pain with weight bearing. There was no additional range of motion loss after three repetitions. The VA examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limits his functional ability with repeated use over time or during a flare-up. There were no guarding or muscle spasms. 

Based on this finding, the Veteran's symptoms do not warrant a rating higher than 20 percent due to the finding that his forward flexion was at worst 45 degrees with pain. Moreover, there are no significant findings of functional loss that would necessitate a higher rating.  While the disability resulted in painful motion, pain is contemplated in the rating criteria.  The Board cannot say that the pain results in such a level of functional loss so as to approximate the criteria for a 40 percent or higher rating. Indeed, the VA examiner was unable to state whether such would impact his motion without resorting to speculation. 

B. Radiculopathy of the right lower extremity. 

The right lower extremity radiculopathy is rated as impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  A 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve; and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis; while a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent schedular rating is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, and no active movement is possible of muscles below the knee.  In such cases, flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2016).

At the January 2017 VA examination the Veteran reported pain that radiated into his right leg about once a week or every two weeks. There was mild intermittent pain in the right lower extremity as well as mild paresthesia. The overall severity found was mild. 

Based on these findings, there was mild, incomplete paralysis of the sciatic nerve which necessitates a 10 percent rating. A higher rating is not appropriate at this time. 

C. Glaucoma

The Veteran has had bilateral glaucoma since 2005. He is only service connected for right eye glaucoma.  

The Veteran's traumatic glaucoma of the right eye is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6013-6066.  The hyphenated code is intended to show that the Veteran's right eye disability (open-angle glaucoma) was evaluated based on visual impairment (Diagnostic Code 6066). The RO initially assigned the minimum 10 percent evaluation based on continuance of active pathology of an unhealed eye injury under 6013 and found the Veteran not eligible for a higher rating under 6066 or 6080 for impairment of visual acuity and the visual field respectively.

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2014).  These changes took effect on December 10, 2008.  In this case, the Veteran has been given the rating criteria applicable prior to December 10, 2008, and the criteria applicable beginning December 10, 2008.  Consequently, the Board will apply both versions of the relevant schedular ratings.

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation. VAOGCPREC 3-2000. 

Under the former criteria, 38 C.F.R. § 4.84a, Diagnostic Code 6009 (eye, injury of, unhealed), was to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology was 10 percent under this code.

Under the former criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  

A 20 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008). 

Under the former criteria, impairment of visual field was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.

Previously, Diagnostic Code 6013 addressed simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008). 

Pursuant to the new rating criteria, open angle glaucoma continues to be evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013. 


Under the current criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2014).  Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2014).  

Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2014).  Under Diagnostic Code 6066, vision in one eye at 20/100 and vision in the other eye at 20/40, results in a 10 percent disability evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76. The following disability evaluations are assigned:

Homonymous hemianopsia: 30 percent 

Loss of temporal half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of nasal half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15)

Loss of inferior half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of superior half of visual field:
Bilateral: 10 percent 
Unilateral: 10 percent
Or evaluated each affected aye as 20/50 (6/15)

Concentric contraction of visual field:
With remaining field of 5 degrees:
Bilateral: 100 percent
Unilateral: 30 percent
Or evaluate each affected eye as 5/200 (1.5/60)

With remaining field of 6 to 15 degrees:
Bilateral: 70 percent
Unilateral: 20 percent
Or evaluate each affected eye as 20/200 (6/60)

With remaining field of 16 to 30 degrees:
Bilateral: 50 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/100 (6/30)

With remaining field of 31 to 45 degrees:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

With remaining field of 46 to 60 degrees:
Bilateral: 10 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15). 38 C.F.R. § 4.79, Diagnostic Code 6080.

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).

The maximum evaluation assignable for defective vision when only one eye is service-connected is 30 percent.  Under the former and current criteria, higher evaluations could only be assigned for anatomical loss of the service-connected eye.  See 38 C.F.R. §§ 4.79 (2014); 4.84a (2008).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. §§ 4.75 (2008); 4.76(b) (2014). 

While service connection is only in effect for disabilities of the right eye, compensation could be payable for the combination of the service-connected right eye and nonservice-connected left eye if the Veteran had blindness in both eyes (old criteria), each eye was rated at a visual acuity of 20/200 or less (new criteria), or the peripheral field of vision for each eye was 20 degrees or less (new criteria). See 38 C.F.R. § 3.383 (a)(1) (2008 & 2014).  As will be shown below, the Veteran does not have blindness in both eyes or visual acuity of 20/200 or less in both eyes, nor has peripheral field of vision 20 degrees or less been shown in both eyes.  Thus, any disability of the nonservice-connected left eye is not for consideration.

In January 2008, the Veteran had a VA examination. He reported pain and swelling but had no distorted vision, enlarged images, redness, discharge, watering and blurred vision. The eye symptoms were intermittent and included pain behind the right eye, headache and an occasional swollen feeling. He was currently treated with Latanoprost. Corrected vision was 20/20 and there was no diplopia. The visual field perimeter chart was found to be normal. 

In October 2009, the Veteran had a VA examination. The Veteran's corrected bilateral vision was 20/20. He had a pigmentary glaucoma in his right eye and visual field tests suggested some right peripheral loss. While a Goldmann test was conducted, it was not attached to the VA examination. 

In January 2017, the Veteran had a VA examination. His corrected distance vision was 20/40 in both eyes. The Veteran was found to have no anatomical loss in either eye, astigmatism or diplopia. The Veteran requires constant medication in the form of Latanoprost.  A Goldmann Bowl test chart revealed an inferior and superior arcuate defect in the right eye.  No significant effects on usual occupation and usual daily activities were reported.  There were also no incapacitating episodes. 

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the entire appeal period, the Veteran's chronic right eye open angle glaucoma does not warrant a higher than a 10 percent evaluation.  In other words, at no time during the relevant appeal period does the Veteran's right eye have any impairment of visual acuity.  Moreover, the Veteran's unilateral inferior and superior visual field defect would only warrant a 10 percent evaluation. In this case, the Veteran's chronic right eye open angle glaucoma does not qualify under the rating criteria for a higher than 10 percent evaluation.  Therefore, the Board concludes that the Veteran's chronic right eye open angle glaucoma is no more than 10 percent disabling.  Under both the former and current rating criteria, the Veteran is only entitled to the minimum 10 percent rating for a chronic glaucoma condition that requires regular medication with a superior and inferior defect of the visual field. 

ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 1, 2009 is denied. 

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine since October 1, 2009 is denied. 

Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy since January 18, 2017 is denied. 

Entitlement to an initial evaluation in excess of 10 percent for glaucoma of the right eye is denied. 




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


